[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                           No. 08-13836                  ELEVENTH CIRCUIT
                                                          FEBRUARY 24, 2009
                       Non-Argument Calendar
                                                          THOMAS K. KAHN
                     ________________________
                                                               CLERK

                      Agency Nos. A98-709-140,
                            A98-709-141

ALBA LUCIA GARCIA VINASCO,
JENNIFER CASTRO GARCIA,

                                                                   Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (February 24, 2009)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
       Alba Lucia Garcia Vinasco and her minor daughter, Jennifer Castro Garcia,

petition for review of the Board of Immigration Appeals’ order affirming the

Immigration Judge’s denial of their claims for asylum and withholding of

removal.1 Garcia contends that she suffered past persecution in Colombia based on

her political opinion and her work with the Liberal Party of Colombia. She asserts

that in December 2003 an unknown man threatened to kill her and her daughter if

she did not tell him their names. She also states that she received threatening

phone calls from the FARC.

       At a hearing before the IJ, Garcia testified about her involvement in a

campaign for the Liberal Party’s candidate for mayor of Manizales, but she could

not remember the date of the elections. The IJ found that Garcia’s testimony about

her work in the campaign was very generalized and that it cast doubt on her

credibility. There were some discrepancies between her testimony and the

corroborating evidence that she submitted. Garcia testified that she was just a

helper on the campaign, but she presented a letter from the president of the Liberal

Board of Caldas stating that she served in a leadership role.

       As for the threatening encounter with the unidentified man in December

2003, the IJ found some discrepancies between the police report and Garcia’s



       1
        Alba Lucia Garcia Vinasco (“Garcia”) is the lead petitioner; her asylum application
included her daughter Jennifer as a derivative applicant. Therefore, this opinion refers to Garcia.
                                                 2
testimony. For example, Garcia testified that the man held a revolver against her

body, but the police report does not even mention that the man had a weapon.

Furthermore, Garcia testified that she feared that her daughter would be harmed,

but she could not explain why her daughter remained in Colombia for several

months after Garcia had fled to the United States.

      The IJ discussed a 1996 incident involving some of Garcia’s family

members who were kidnapped as part of an extortion attempt. Garcia testified that

the kidnappers wanted to collect on a personal debt owed by Garcia’s brother.

The IJ found that the incident did not constitute persecution on account of a

political opinion.

      The BIA found no clear error in the IJ’s factfindings about Garcia’s

experiences in Colombia. The BIA noted that the IJ had found discrepancies

between Garcia’s asylum application and her testimony but had stopped short of

issuing a formal adverse credibility finding. Instead, the case turned on Garcia’s

failure to meet her burden of proof. The BIA concluded that evidence of vague

telephone threats and the December 2003 incident involving an unknown

individual did not amount to past persecution. The BIA doubted Garcia’s story

that after she and her daughter were threatened at gunpoint they managed to escape

without harm by running fifteen feet back into their house. It also agreed with the

IJ’s conclusion that Garcia had not established a well-founded fear of future
                                          3
persecution.

       We review only the BIA’s decision except to the extent the BIA expressly

adopts the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). We review the legal issues de novo. Mohammed v. Ashcroft,

261 F.3d 1244, 1247 (11th Cir. 2001). We review the factfindings to determine if

they are supported by substantial evidence. Al Najjar, 257 F.3d at 1283. We must

affirm the BIA’s decision if it is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. at 1284 (quotation

marks omitted).

       An alien seeking asylum has the burden of presenting specific and credible

evidence that shows past persecution on account of a statutorily protected ground

such as political opinion or a “well-founded fear” of future persecution based on

that protected ground. See 8 C.F.R. § 208.13(b). We have described persecution

as an “extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation.” Sepulveda v. United States Att’y Gen., 401 F.3d

1226, 1231 (11th Cir. 2005) (quotation marks omitted).

      A petitioner also can establish a well-founded fear of future persecution by

“specific, detailed facts showing a good reason to fear that he will be singled out

for persecution” on account of a protected ground. Ruiz v. United States Att’y

Gen., 440 F.3d 1247, 1258 (11th Cir. 2006).
                                          4
      Here, substantial evidence supports the BIA’s findings that Garcia failed to

establish either past persecution or a well-founded fear of future persecution on

account of her political opinion. The threatening phone calls Garcia received from

FARC did not amount to past persecution that would compel reversal of the BIA’s

decision. See Sepulveda, 401 F.3d at 1231. Garcia also failed to establish that the

unknown man who threatened her in December 2003 made those threats on

account of her political opinion. See Ruiz, 440 F.3d at 1258 (stating that “evidence

that either is consistent with acts of private violence or the petitioner’s failure to

cooperate with guerillas, or that merely shows that a person has been the victim of

criminal activity, does not constitute evidence of persecution based on a statutorily

protected ground”). She did not present specific, detailed facts demonstrating that

her political participation with the Liberal Party was causally connected with the

harassment or that she had an objective well-founded fear of future persecution

based on her political activities. See id.

      Because Garcia failed to establish a claim of asylum on the merits, her claim

for withholding of removal fails as well. See Forgue v. U.S. Att’y Gen., 401 F.3d

1282, 1288 n.4 (11th Cir. 2005). She abandoned her claim for CAT relief by not

raising it on appeal. See Sepulveda, 401 F.3d at 1228 n.2.

      PETITION DENIED.



                                             5